933 So. 2d 1250 (2006)
Steven D. ALLMOND, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-1079.
District Court of Appeal of Florida, First District.
July 20, 2006.
Steven D. Allmond, pro se, Appellant.
Charlie Crist, Attorney General, and Sherri Tolar Rollison, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this timely appeal from the trial court's summary denial of appellant's Rule 3.800(a) postconviction motion, appellant raises three issues, two of which merit no discussion. Appellant's third claim, however, which is that his written sentence is illegal because the trial court failed to orally pronounce the imposition of a minimum mandatory 15 years' imprisonment for each count pursuant to section 775.084(4)(b)(1), Florida Statutes (1995), is facially sufficient. Accordingly, we remand this matter to the trial court for either the attachment of portions of the *1251 record conclusively refuting appellant's assertion or for the removal of the minimum mandatory portions of his sentence. See State v. Hudson, 698 So. 2d 831 (Fla.1997); Hill v. State, 652 So. 2d 904 (Fla. 4th DCA 1995).
ALLEN, DAVIS, and POLSTON, JJ., concur.